DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued objection is hereby withdrawn in view of amended specification.

 	The Applicant’s arguments with respect to claims #10-20 in the reply filed on October 1, 2020 have been carefully considered and are persuasive.  However, a Notice of Allowability cannot yet be issued, pending correction of the objections herein.  

IDS
 	The IDS document(s) filed on August 19, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Specification Objections
 	The specification is objected to because it lacks antecedent basis for reference number 118 of FIG. 7.

Claim Objections
 	The Examiner requests cancellation of claims 1-9 withdrawn with traverse which cannot be rejoined.  

Indication of Allowable Subject Matter 
 	Claims 10-20 are indicated as being allowable because prior art fails to teach “wherein the drain stressor and the source stressor are deposited at the bottoms of the drain recess and the source recess to contact the substrate” (claim 10).  

 	As to claim 10, Shin (U.S. Patent No. 10,043,854 B1), hereafter “Shin”, teaches a substrate 100, a gate trench 110 in the substrate, a gate structure 112+114+116 in the gate trench, forming (FIG. 2D) a drain recess and a source recess in the substrate, wherein the gate trench is between the drain recess and the source recess, wherein the drain recess and the source recess respectively include bottoms exposing the substrate.  See Shin, FIG. 2D.  Shin teaches the drain recess and the source recess respectively include bottoms exposing the substrate at the instant when recesses R1 are formed, but before the insulating layer 120 is filled in R1.  Id. at col. 8 ll. 36-38.

 	However, Shin does not teach “wherein the drain stressor and the source stressor are deposited at the bottoms of the drain recess and the source recess to contact the substrate”.  Applicant’s arguments are affirmed and no other prior art was found.

Quayle 
 	This application is in condition for allowance except for the following formal matters: 
See objections above.
 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS
from the mailing date of this letter.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829